department of the treasury g internal_revenue_service qv q washington d c es ncy tax exempt and oven oro uics se tep rk tt legend taxpayer a taxpayer b city e city f state g state h company s company t company u company v bank u bank t ira x amount amount amount date date date date date month dear this is in response to the letter received by the internal_revenue_service on or about as supplemented by correspondence dated in which you through your authorized representative and request an extension of the 60-day rollover period found in sec_408 of the internal_revenue_code code applicable to individual_retirement_accounts iras your request is based on the following facts and representations taxpayer a whose date of birth was ps is a resident of city f state h taxpayer a is married to taxpayer b taxpayer a is the owner of an individual_retirement_account ira ira x with bank u during calendar_year in taxpayer a discussed the possibility of using a portion of his ira x funds to purchase an interest in company t with a representative of company s an affiliate of company u company s is based in city e state g taxpayer a was advised by said company s representative that said investment could be made in an ira but the company s representative did not advise him that company s would not act as a custodian of an ira holding an interest in company t it has been represented that taxpayer a advised representatives of bank u that he intended to invest a portion of his ira x in company t and that he intended to effectuate the investment by means of a trustee to trustee transfer or transfers into another ira that would hold his company t interest bank u assisted taxpayer a in completing the necessary paperwork to accomplish the investment taxpayer b indicated that she wanted the investment to be in the name of taxpayers a and b jointly with right_of_survivorship as a result the investment in company t was set up in the names of taxpayers a and b neither bank u nor company s advised taxpayer a that an ira could not be held jointly an affidavit submitted by taxpayer a in conjunction with this letter_ruling request provides in relevant part that he advised bank u of his intent to use his ira x distributions to invest in company t but that bank u did not advise him that he would need to obtain a new ira custodian to hold his ira funds invested in company t the affidavit also asserts that company s did not advise him that he would need an authorized ira custodian to hold his investment in company t and j taxpayer a invested a portion of during calendar years fn his ira x assets in an interest in company t taxpayer a did not receive a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc at any time during calendar_year ll calendar_year or calendar_year j with respect to any amount distributed from his ira x during said years it has been represented that with specific reference to calendar_year taxpayer a withdrew amount from ira x on date and withdrew amount from ira x on date date is approximately five months after date amount and amount total amount documentation submitted with this ruling_request indicates that on date taxpayer a signed a distribution form provided by bank u indicating that he intended to transfer amount into another ira said distribution form also provided in relevant part that amount was to be wired to bank t which is one day prior to date references taxpayer a’s wire instructions and indicates that taxpayer a had set up an ira with bank t a handwritten note dated date on date bank u provided forms 1099-r dealing with his calendar years im through ira x distributions to taxpayer a on associated correspondence bank u indicated that bank u initially treated these distributions are non-reportable ira-to-ira transfers based on your instructions as evidenced by the ira distribution forms that you signed copies enclosed since bank u recently discovered that you had mistakenly arranged for these funds to be transferred to a personal non-ira account rather than to a successor ira trustee we are now required to report these withdrawals to the irs based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement found in section - d a of the internal_revenue_code code with respect to the date distribution of amount from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution to an ira within days of his receiving amount from ira x was due to bank u’s failure to follow his instructions to transfer by means of a trustee to trustee transaction his date ira x distribution totaling amount into another ira set up and maintained in the name of taxpayer a furthermore the transaction described above whereby amount was transferred to a non-ira account set up jointly in the names of taxpayers a and b occurred due to bank u’s and company s's not following taxpayer a’s instructions not advising him that it was necessary for taxpayer a to obtain the services of a qualified ira custodian to hold his ira investment in company t and not advising him that an ira could not be held in joint names finally as noted above no forms 1099-r were issued with respect to calendar_year which if issued would have alerted taxpayer a of his failure to timely roll over his date distribution from ira x therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount from ira x on date pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount no greater than amount to another ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact l d - - esquire at ee chone-not a toll-free number or fax please address any correspondence to se t ep ra t3 sincerely yours manager s technical group enclosures deleted copy of letter_ruling notice of intention to disclose
